Case: 20-60275     Document: 00515978015         Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 13, 2021
                                  No. 20-60275
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Promit Bhuiyan,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 721 119


   Before Southwick, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Promit Bhuiyan, a native and citizen of Bangladesh, petitions for
   review of the Board of Immigration Appeals’ (“BIA”) decision dismissing
   his appeal from the Immigration Judge’s (“IJ”) decision finding that he




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60275      Document: 00515978015            Page: 2   Date Filed: 08/13/2021




                                      No. 20-60275


   waived his applications for asylum, withholding of removal, and protection
   under the Convention Against Torture (“CAT”).
          “We generally have authority to review only the decision of the BIA.”
   Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). “When the IJ’s ruling
   affects the BIA’s decision, however, we also review the decision of the IJ.”
   Id. Here, the BIA adopted and affirmed the decision of the IJ that Bhuiyan’s
   applications for asylum, withholding of removal, and protection under CAT
   were waived because Bhuiyan failed to meet the filing deadline established by
   the IJ pursuant to authority set forth in 8 C.F.R. § 1003.31(c). We therefore
   review the BIA’s and IJ’s decisions on that issue.
          Bhuiyan’s petition raises two issues with the BIA’s decision. Neither
   entitles Bhuiyan to relief.
          First, Bhuiyan argues that he was deprived of due process when his
   applications for relief were deemed waived. A regulation permits an IJ to
   “set and extend time limits for the filing of applications and related
   documents and responses thereto.” § 1003.31(c). “If an application or
   document is not filed within the time set by the immigration judge, the
   opportunity to file that application or document shall be deemed waived.”
   Id. Bhuiyan and his counsel were instructed to file Bhuiyan’s applications by
   September 12, 2019, and they were warned that the failure to comply with
   the deadline could result in the applications being “abandoned,” i.e., waived.
   Because Bhuiyan did not file his applications by the deadline, the BIA and IJ
   correctly deemed them waived. See id.; see also Ogunfuye v. Holder, 610 F.3d
   303, 306–07 (5th Cir. 2010) (upholding dismissal of applications for relief
   after petitioner’s counsel failed to submit petitioner’s biometrics in
   compliance with the IJ’s order).
          Second, Bhuiyan argues that his counsel’s ineffectiveness deprived
   him of due process. To support a claim for ineffective assistance, an alien in




                                           2
Case: 20-60275      Document: 00515978015           Page: 3       Date Filed: 08/13/2021




                                     No. 20-60275


   removal proceedings must comply with the procedural requirements set
   forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and “must also
   show that counsel’s actions were prejudicial to his case.” Mai v. Gonzales,
   473 F.3d 162, 165 (5th Cir. 2006). An alien’s compliance with the Lozada
   requirements raises a purely legal question that this court reviews de novo.
   Hernandez-Ortez v. Holder, 741 F.3d 644, 647 (5th Cir. 2014).               Strict
   compliance with Lozada is mandatory. See id. at 647–48. Because Bhuiyan
   has not shown that he satisfied the procedural requirements of Lozada, the
   BIA did not err by concluding that Bhuiyan was not entitled to relief on his
   claim for ineffective assistance of counsel. See id. at 648.
          Bhuiyan also asserts that he is, on the merits, entitled to asylum,
   withholding of removal, and protection under CAT. To the extent Bhuiyan
   relies on his entitlement to relief in order to show prejudice on his ineffective-
   assistance claim, his claim still fails on account of his lack of compliance with
   Lozada. More generally, Bhuiyan has not explained how his entitlement to
   relief overcomes waiver. As a result, Bhuiyan’s waiver based on failure to
   meet the filing deadline obviates any need to consider the merits of his
   applications.
          Accordingly, Bhuiyan’s petition for review is DENIED.




                                           3